DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 14th of January, 2022. 
(a).	The rejection(s) of Claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of Patent No.: US 10,863,408 B2 to Basu Mallick et al., Claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of Patent No.: US 10,536,890 B2 to Basu Mallick et al., Claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. and Claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. is withdrawn because the terminal disclaimer filed on the 14th of January, 2022 is approved.

Allowable Subject Matter
3.	Claims 1-13 are allowed.  Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render wherein, in case the circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’.
	Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining by the communication apparatus, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, wherein, in case the communication apparatus determines that it is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the 56target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, and wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and determining whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463